Exhibit 10.6

SCHEDULE

to the

Master Agreement

dated as of August 30, 2007

between

JPMorgan Chase Bank, N.A.
(“Morgan”)

and

Harley-Davidson Motorcycle
Trust 2007-3
(“Counterparty”)

 

Part 1

Termination Provisions

In this Agreement:

(1)                                  “Specified Entity” shall not apply.

(2)                                  The “Breach of Agreement” provisions of
Section 5(a)(ii) will apply to Morgan and will not apply to the Counterparty.

(3)                                  The “Credit Support Default” provisions of
Section 5(a)(iii) will apply to Morgan and will not apply to the Counterparty,
except that Section 5(a)(iii)(1) will apply to Counterparty in respect of
Counterparty’s obligations under Paragraph 3(b) of the Approved Credit Support
Document.

(4)                                  The “Misrepresentation” provisions of
Section 5(a)(iv) will apply to Morgan and will not apply to the Counterparty.

(5)                                  The “Default Under Specified Transaction”
provisions of Section 5(a)(v) will apply to Morgan and will not apply to the
Counterparty.

(6)                                  The “Cross Default” provisions of Section
5(a)(vi) will not apply to the Counterparty.  The “Cross Default” provisions of
Section 5(a)(vi) will apply to Morgan and for such purpose:

(a)                            “Specified Indebtedness” will have the meaning
specified in Section 14, except that such term shall not include obligations in
respect of deposits received in the ordinary course of such party’s banking
business.

(b)                                 “Threshold Amount” means, with respect to
Morgan, an amount equal to three percent of the shareholders’ equity of the
applicable Relevant Entity (as defined below in Part 6).

(7)                                  The “Bankruptcy” provisions of Section
5(a)(vii) shall apply to Morgan and the Counterparty provided that:

(a)                            Section 5(a)(vii)(2), (7) and (9) will not apply
to the Counterparty;


--------------------------------------------------------------------------------


(b)                                 Section 5(a)(vii)(4) will not apply to the
Counterparty to the extent that it refers to proceedings or petitions instituted
or presented by Morgan or any of Morgan’s Affiliates;

(c)                                  Section 5(a)(vii)(6) will not apply to the
Counterparty to the extent that it refers to (i) any appointment that is
contemplated or effected by any document to which the Counterparty is, as of the
date of this Agreement, a party in connection with the transactions contemplated
by the Indenture or (ii) any such appointment to which the Counterparty has not
yet become subject to; and

(d)                                 Section 5(a)(vii)(8) will apply to the
Counterparty but only to the extent that it applies to Sections 5(a)(vii)(2),
(4), (6) and (7) as they apply with respect to the Counterparty).

(8)                                  The “Merger Without Assumption” provisions
of Section 5(a)(viii) will apply to Morgan and will not apply to the
Counterparty.

(9)                                  The “Tax Event” provisions of Section
5(b)(ii) will apply to Morgan and to the Counterparty, provided that the words
“(x) any action taking by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (y)” shall be deleted.

(10)                            The “Tax Event Upon Merger” provisions of
Section 5(b)(iii) will apply, provided that Morgan shall not be entitled to
designate an Early Termination Date by reason of a Tax Event Upon Merger in
respect of which it is the Affected Party.

(11)                            The “Credit Event Upon Merger” provisions of
Section 5(b)(iv) will not apply to Morgan and will not apply to the
Counterparty.

(12)                            The “Automatic Early Termination” provisions of
Section 6(a) will not apply to Morgan and will not apply to the Counterparty.

(13)                            The “Transfer to Avoid Termination Event”
provisions of 6(b)(ii) will apply to Morgan and the Counterparty, provided that
the words “or if a Tax Event Upon Merger occurs and the Burdened Party is the
Affected Party” shall be deleted.

(14)                            “Termination Currency” means United States
Dollars.

(15)                            For purposes of computing amounts payable on
early termination:

(a)                            Market Quotation will apply to this Agreement;
and

(b)                           The Second Method will apply to this Agreement.

(16)                            The occurrence of any of the following events
shall constitute an “Additional Termination Event” for purposes of Section
5(b)(v):

(a) a notice of optional redemption pursuant to Section 10.01(a) of the
Indenture is issued and is no longer capable of being rescinded.  If this
Additional Termination Event occurs, the Counterparty shall be the sole Affected
Party and

2


--------------------------------------------------------------------------------


this Transaction shall be the sole Affected Transaction; provided, however, that
notwithstanding Section 6(b)(iv), either party may designate an Early
Termination Date in respect of this Additional Termination Event; provided,
further, that such Early Termination Date shall not be prior to ten Business
Days prior to the final Distribution Date;

(b) any provision of the Indenture is amended unless Morgan has consented in
writing to such amendment where such consent is required under the Indenture. 
If this Additional Termination Event occurs, the Counterparty shall be the sole
Affected Party and all Transactions then outstanding between the parties shall
be Affected Transactions.

(c) If (i) any supplemental trust instrument is given effect and (ii) Morgan has
not consented in writing to such supplemental trust instrument prior to the date
on which such supplemental trust instrument takes effect where such consent is
required under the Indenture.  If this Additional Termination Event occurs, then
the Counterparty shall be the sole Affected Party and all Transactions then
outstanding between the parties shall be Affected Transactions; or

(d) the occurrence of an Additional Termination Event as set forth in Part 6
hereof or the failure of Morgan to assign this Agreement and all Transactions if
it determines that it is unable to provide the financial information required by
Regulation AB.  If this Additional Termination Event occurs, Morgan shall be the
sole Affected Party and all Transactions then outstanding between the parties
shall be Affected Transactions.

Part 2

Tax Representations

(1)                                  Payer Tax Representation:

For the purpose of Section 3(e) of this Agreement, Morgan makes the following
representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.  In making this
representation, it may rely on:

(i)                                     the accuracy of any representations made
by the other party pursuant to Section 3(f) of this Agreement;

(ii)                                  the satisfaction of the agreement of the
other party contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and the
accuracy and effectiveness of any document provided by the other party pursuant
to Section 4(a)(i) or 4(a)(iii) of this Agreement; and

(iii)                               the satisfaction of the agreement of the
other party contained in Section 4(d) of this Agreement,

3


--------------------------------------------------------------------------------


provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) of this Agreement by reason of material prejudice to its
legal or commercial position.

(2)                                  Payee Tax Representation:

For the purpose of Section 3(f), Morgan and Counterparty each represent that it
is a United States Person.

(3)                                  Gross Up:

Section 2(d)(i)(4) shall not apply to Counterparty as “X” and Section 2(d)(ii)
shall not apply to Counterparty as “Y”, in each case, such that Counterparty
shall not be required to pay any additional amounts referred to therein.

Part 3

Agreement to Deliver Documents

For the purpose of Sections 4(a)(i) and (ii), each party agrees to deliver the
following documents, as applicable:

(1)                                  For the purpose of Sections 4(a)(i) and
(ii) of this Agreement, Counterparty agrees to deliver complete and accurate
United States Internal Revenue Service Forms W-9 (or any applicable successor
form), in a manner reasonably satisfactory to Morgan, (I) upon execution of this
Agreement and (II) promptly upon reasonable demand of Morgan.

(2)                                  Morgan will upon execution of this
Agreement and thereafter, on demand, deliver a certificate specifying the
name(s), title(s) and specimen signature(s) of the person(s) executing this
Agreement and each Confirmation on its behalf.

(3)                                  The Counterparty will, on demand, deliver a
certificate (or, if available, the current authorized signature book of the
Counterparty) specifying the names, title and specimen signatures of the persons
authorized to execute this Agreement and each Confirmation on its behalf.

(4)                                  The Counterparty will, upon execution of
this Agreement, deliver a conformed copy of the Indenture.

(5)                                  Each party will, upon execution of this
Agreement, deliver a legal opinion of counsel in form and substance satisfactory
to the other party regarding this Agreement and any other matters as such other
party may reasonably request.

(6)                                  The Counterparty shall supply Morgan with
copies of all accountings and reports required to be supplied to a party that is
a Certificateholder (as defined in the Indenture).  Copies of such accountings
and/or reports shall be delivered to Morgan at the following address:

JPMorgan Chase Bank, National Association

4


--------------------------------------------------------------------------------


c/o John Coffey

270 Park Avenue

New York, New York 10017

e-mail address:  john.j.coffey@jpmorgan.com

Each of the foregoing documents (other than the legal opinions described in (6)
above) is covered by the representation contained in Section 3(d) of this
Agreement.

Part 4

Miscellaneous

(1)                                  Governing Law.  This Agreement will be
governed by and construed in accordance with the laws of the State of New York
without reference to choice of law doctrine.

(2)                                  Notices.

(a)                                  In connection with Section 12(a), all
notices to Morgan shall, with respect to any particular Transaction, be sent to
the address, telex number or facsimile number specified in the relevant
Confirmation and any notice for purposes of Sections 5 or 6 of the Agreement
shall be sent to the address or telex number specified below:

JPMorgan Chase Bank, N.A.

Attention:  Legal Department-Derivatives Practice Group

270 Park Avenue, 41st Floor

New York, New York  10017-2070

Telex No.: 232337; Answerback:  CBC UR

Facsimile No.:  (212) 270-3620

(b)                                 In connection with Section 12(a), all
notices to the Counterparty shall, with respect to any particular  Transaction,
be sent to the address, telex number or facsimile number specified in the
relevant Confirmation and any notice for purposes of Sections 5 or 6 of the
Agreement shall be sent to the address or telex number specified below:

Harley-Davidson Motorcycle Trust 2007-3

c/o Wilmington Trust Company, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Attention: Corporate Trust Administration Services

Telex No.: 835437

Answerback: WILM-TR

Telephone: 302-636-6000

Facsimile: 302-636-4140

With a copy to:

Harley-Davidson Financial Services, Inc.

222 West Adams Street, 20th Floor

Chicago, IL 60606

5


--------------------------------------------------------------------------------


Attention: Andrea Golvach

Telephone: 312-696-5379

Facsimile: 312-368-1802

(3)                                  Netting of Payments.  Section 2(c)(ii) of
this Agreement will apply, with the effect that payment netting will not take
place with respect to amounts due and owing in respect of more than one
Transaction.

(4)                                  Offices; Multibranch Party.  For purposes
of Section 10:

(a)                                  Section 10(a) will apply; and

(b)                                 For the purpose of Section 10(c):

(i)                                     Morgan is a Multibranch Party and may
act through its London and New York Offices.

(ii)                                  The Counterparty is not a Multibranch
Party.

(5)                                  Credit Support Documents.

With respect to Morgan, if applicable, any Eligible Guarantee in support of
Morgan’s obligations shall constitute a Credit Support Document.

With respect to Morgan and solely with respect of the Counterparty’s obligations
under Paragraph 3(b) thereof, the Approved Credit Support Document (as defined
herein) entered into between Morgan and the Counterparty shall constitute a
Credit Support Document. An Approved Credit Support Document shall be executed
and delivered contemporaneously with this Agreement.

(6)                                  Credit Support Provider.

With respect to Morgan, the party guaranteeing Morgan’s obligations pursuant to
an Eligible Guarantee, if any, shall be a Credit Support Provider.

With respect to Counterparty, is not applicable.

(7)                                  Process Agents.  The Counterparty appoints
as its Process Agent for the purpose of Section 13(c): Not Applicable

(8)                                  Affiliate.  With respect to Morgan,
“Affiliate” has the meaning specified in Section 14 and with respect to
Counterparty, “Affiliate” has no meaning.

Part 5

Other Provisions

(1)                                  ISDA Definitions.  Reference is hereby made
to the 2000 ISDA Definitions (the “ISDA Definitions”) each as published by the
International Swaps and Derivatives Association, Inc., which are hereby
incorporated by reference herein.  Any terms used and not

6


--------------------------------------------------------------------------------


otherwise defined herein, which are contained in the ISDA Definitions, shall
have the meaning set forth therein, except that any references in the ISDA
Definitions to a “Swap Transaction” shall be deemed references to a
“Transaction” for purposes of this Agreement, and references to a “Transaction”
in this Agreement shall be deemed references to a “Swap Transaction” for
purposes of the ISDA Definitions.  Capitalized terms used, but not defined,
herein shall have the respective meanings ascribed to such terms in the
Indenture.

(2)                                  Scope of Agreement.  Notwithstanding
anything contained in the Agreement to the contrary, if the parties enter into
any Specified Transaction, such Specified Transaction shall be subject to,
governed by and construed in accordance with the terms of this Agreement unless
the Confirmation relating thereto shall specifically state to the contrary. 
Each such Specified Transaction shall be a Transaction for the purposes of this
Agreement.

(3)                                  Inconsistency.  In the event of any
inconsistency between any of the following documents, the relevant document
first listed below shall govern:  (i) a Confirmation; (ii) the Schedule; (iii)
the ISDA Definitions; and (iv) the printed form of ISDA Master Agreement.

(4)                                  Calculation Agent.  The Calculation Agent
will be Morgan; provided, however, that if an Event of Default shall have
occurred with respect to which Morgan is the Defaulting Party, Counterparty
shall have the right to designate as Calculation Agent an independent party,
reasonably acceptable to Morgan, the cost of which shall be borne by Morgan.

(5)                                  Waiver of Jury Trial.  Each party waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any suit, action or proceeding relating to this
Agreement or any Credit Support Document.  Each party (i) certifies that no
representative, agent or attorney of the other party or any Credit Support
Provider has represented, expressly or otherwise, that such other party would
not, in the event of such a suit, action or proceeding, seek to enforce the
foregoing waiver and (ii) acknowledges that it and the other party have been
induced to enter into this Agreement and provide for any Credit Support
Document, as applicable, by, among other things, the mutual waivers and
certifications in this Section.

(6)                                  No Petition; Limited Recourse.  Morgan
hereby agrees that it shall not until a period of one year and one day (or if
longer, the applicable preference period) after all rated liabilities of the
Counterparty have been indefeasibly paid in full institute against, or join any
other person in instituting against the Counterparty any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
or other proceedings under U.S. federal or state or other bankruptcy or similar
laws.  Notwithstanding the foregoing, nothing herein shall prevent Morgan from
participating in any such proceeding once commenced.  This provision shall
survive termination of this Agreement.

Morgan hereby acknowledges and agrees that the Counterparty’s obligations
hereunder will be solely the limited recourse obligations of the Counterparty
payable solely in accordance with the priority of payments set out in the
Indenture, and that Morgan will not have any recourse to any of the directors,
officers, employees, shareholders or affiliates of the Counterparty with respect
to any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby.  Notwithstanding any other
provisions hereof, recourse in respect of any

7


--------------------------------------------------------------------------------


obligations of the Counterparty to Morgan hereunder or thereunder will be
limited to the Counterparty and on the exhaustion thereof all claims against the
Counterparty arising from this Confirmation or any other transactions
contemplated hereby or thereby shall be extinguished.

(7)                                  Additional Representations.

(a)  Section 3 is hereby amended by adding at the end thereof the following
paragraphs:

“(g) It is an “eligible contract participant” under, and as defined in, Section
1a(12) of the Commodity Exchange Act, as amended.

(h) Each party will be deemed to represent to the other party on the date on
which it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):

(i)                                     Non-Reliance.  It is acting for its own
account, and it has made its own independent decisions to enter into that
Transaction and as to whether that Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisers as it has deemed
necessary.  It is not relying on any communication (written or oral) of the
other party as investment advice or as a recommendation to enter into that
Transaction; it being understood that information and explanations related to
the terms and conditions of a Transaction shall not be considered investment
advice or a recommendation to enter into that Transaction.  No communication
(written or oral) received from the other party shall be deemed to be an
assurance or guarantee as to the expected results of that Transaction.

(ii)                                  Assessment and Understanding.  It is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of that Transaction.  It is also capable of
assuming, and assumes, the risks of that Transaction.

(iii)                               Status of Parties.  The other party is not
acting as a fiduciary for or an adviser to it in respect of that Transaction.”

(b)  The additional representation shall be given by Morgan only:

“(i)                               Pari Passu. Its obligations under this
Agreement rank equal and ratably with all of its other unsecured, unsubordinated
obligations except those obligations preferred by operation of law.”

(8)                                  Amendment to Section 9(b) of the
Agreement.  Section 9(b) of the Agreement is amended by adding the following
sentence immediately following the end of the first sentence thereof:

“In addition, no amendment modification or waiver in respect of this Agreement
will be effective unless the Rating Agency Condition is satisfied with respect
to S&P.”

8


--------------------------------------------------------------------------------


(9)                                  Set-off.  Notwithstanding any provision of
this Agreement or any other existing or future agreement, but subject to Section
2(c), Section 6 and Part 6(3)(viii) of this Schedule a, each party irrevocably
waives any and all rights it may have to set off, net, recoup or otherwise
withhold or suspend or condition payment or performance of any obligation
between it and the other party hereunder against any obligation between it and
the other party under any other agreements.  The provisions for Set-off set
forth in Section 6(e) of the Agreement shall not apply to this Agreement.

(10)                            Amendment to Section 6(e) of the Agreement. 
Section 6(e) of the Agreement is amended by deleting the last sentence of the
introductory paragraph thereof.

(12)                            Modification to Definition of Indemnifiable Tax.
Notwithstanding the definition of “Indemnifiable Tax” in Section 14, in relation
to payments by Morgan, any Tax shall be an Indemnifiable Tax, and in relations
to payments by the Counterparty, no Tax shall be an Indemnifiable Tax. For the
avoidance of doubt, the foregoing sentence shall not by itself modify either
party’s right to terminate a Transaction based on the occurrence of a Tax Event
or a Tax Event Upon Merger.

(13)                            Waiver of Tax Confidentiality.  Notwithstanding
anything herein to the contrary, any party subject to confidentiality
obligations hereunder or under any other related document (and any employee,
representative or other agent of such party) may disclose to any and all
persons, without limitation of any kind, the U.S. federal income tax treatment
and the U.S. federal income tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are provided to it relating to such tax treatment and tax structure. 
However, no such party shall disclose any information relating to such tax
treatment or tax structure to the extent nondisclosure is reasonably necessary
in order to comply with applicable securities laws.

(14)                            Rating Agency Notifications. Notwithstanding any
other provision of this Agreement, this Agreement shall not be amended, no Early
Termination Date shall be effectively designated by the Counterparty, and no
transfer of any rights or obligations under this Agreement shall be made (other
than a transfer of all of Morgan’s rights and obligations with respect to this
Agreement in accordance with Part 6(2)(a) below) unless Moody’s and S&P have
each been given prior written notice of such amendment, designation or transfer.

(15)                            Security Interest.  Morgan hereby acknowledges
and consents to the grant by Counterparty in favor of the Indenture Trustee of a
security interest in all of its rights hereunder and in respect of any
Transaction pursuant to the Indenture.

Part 6

Downgrade Provisions; Transfer; Payments on Early Termination;

(1)                                  Ratings Downgrade Provisions.

Following the occurrence of a Ratings Event I and/or a Ratings Event II, for as
long as such Ratings Event I or Ratings Event II is continuing, the parties
shall comply with the following provisions, as applicable.

9


--------------------------------------------------------------------------------


I.                                         Ratings Event I:

A. Actions upon Ratings Event 1: Not later than:

(i) 30 calendar days in the case of a Ratings Event I with respect to Moody’s
only; and

(ii) ten Business Days in the case of a Ratings Event I with respect to S&P:

after a Ratings Event I has occurred and is continuing, Morgan shall, at its own
expense deliver Eligible Collateral to Counterparty in accordance with the terms
of the Approved Credit Support Document and, following such delivery, maintain
Eligible Collateral as required under the Approved Credit Support Document;

Morgan’s obligations under this Part 6(1)(I) shall cease, solely with respect to
such occurrence, if (A) there is no Ratings Event I or (B) Morgan has, at its
own expense, either provided an Eligible Guarantee in respect of all Morgan’s
present and future obligations under this Agreement or transferred its rights
and obligations pursuant to a Qualifying Novation in accordance with the terms
of this Schedule.

B. Eligible Guarantee or Eligible Replacement below Ratings Event I Levels

If a Qualifying Novation is made to an Eligible Replacement or an Eligible
Guarantee is provided and, immediately after the execution of such Qualifying
Novation or Eligible Guarantee (as applicable), there is a Ratings Event I, then
(so long as such Ratings Event I is continuing) Part 6(1)(I.A.) above shall
apply without regard to the 30 calendar day time (or 10 Business Day) period
referred to therein.

II.  Ratings Event II

A.  Actions upon Ratings Event II

If a Ratings Event II has occurred and is continuing, the following shall occur.

Morgan shall, at its own expense, use commercially reasonable efforts to, as
soon as reasonably practicable (and, in the case of a Ratings Event II with
respect to S&P only, within 60 calendar days):

(A) provide, or cause to be provided, an Eligible Guarantee to Counterparty in
respect of all Morgan’s present and future obligations under this Agreement;

or

(B) transfer Morgan’s rights and obligations under the Agreement and all
Confirmations pursuant to a Qualifying Novation.

If, immediately prior to such Ratings Event II, Morgan is required to deliver
and maintain Eligible Collateral following a Ratings Event I, Morgan shall
continue to maintain Eligible Collateral under the Approved Credit Support
Document.

If, immediately prior to such Ratings Event II, Morgan is not required to
deliver and maintain Eligible Collateral following a Ratings Event I, then
Morgan shall post Eligible Collateral, within ten Business Days following a
Ratings Event II with respect to S&P, in accordance with the terms of the
Approved Credit

10


--------------------------------------------------------------------------------


Support Document until Morgan has provided an Eligible Guarantee in respect of
all Morgan’s present and future obligations under this Agreement or transferred
its rights and obligations pursuant to a Qualifying Novation in accordance with
terms of this Schedule. In addition, Morgan shall continue to use commercially
reasonable efforts to either transfer its rights and obligations pursuant to a
Qualifying Novation or to provide an Eligible Guarantee in accordance with terms
of this Schedule.

Morgan’s obligations under this Part 6(1)II shall cease, solely with respect to
such occurrence, if (A) there is no Rating Events II or (B) Morgan has either
provided an Eligible Guarantee in respect of all Morgan’s present and future
obligations under this Agreement or transferred its rights and obligations
pursuant to a Qualifying Novation, in either case in accordance with the terms
of this Schedule.

B.  Ratings Event II Event of Default/Additional Termination Event

Failure by Morgan to comply with the requirement of this Part 6(1)II to use
commercially reasonable efforts to obtain an Eligible Guarantee in respect of
all Morgan’s present and future obligations under this Agreement or Qualifying
Novation shall constitute an Event of Default with respect to Morgan.

If Morgan has not, within 10 Business Days of the occurrence of a Ratings Event
II (or 60 calendar days in the case of a Ratings Event II with respect to S&P
only), obtained an Eligible Guarantee in respect of all Morgan’s present and
future obligations under this Agreement or effected a Qualifying Novation, and
such Ratings Event II is continuing, it shall constitute an Additional
Termination Event in respect of which Morgan is the sole Affected Party and all
Transactions are Affected Transactions; provided that where there is a Ratings
Event II (a) with respect to Moody’s only, it will only constitute an Additional
Termination Event if one or more Eligible Replacements has made a Firm Offer (in
response to solicitation either by Morgan or the Counterparty) to be the
transferee of a transfer pursuant to a Qualifying Novation and/or (b) at least
one entity has made a Firm Offer to provide an Eligible Guarantee in respect of
all Morgan’s present and future obligations under this Agreement.

Failure by Morgan to post or maintain Eligible Collateral in accordance with the
Approved Credit Support Document shall be an Event of Default under Section
5(a)(iii).

III. Definitions

As used herein:

“Approved Credit Support Document” means the 1994 ISDA Credit Support Annex
(ISDA Agreements Subject to New York Law Only), as modified by the Paragraph 13
thereto, in the form annexed hereto. An Approved Credit Support Document will be
executed and delivered contemporaneously with this Agreement.

“Business Day” shall have the meaning given to this term in the Confirmation.

“Eligible Guarantee” means an unconditional and irrevocable guarantee that is
provided by a guarantor as principal debtor rather than as surety and directly
enforceable by the Counterparty and that meets the following conditions:

11


--------------------------------------------------------------------------------


1.             either (A) a law firm has given a legal opinion confirming that
none of the guarantor’s payments to the Counterparty will be subject to
withholding tax or (B) such guarantee provides that, in the event that any of
such guarantor’s payments to the Counterparty are subject to withholding for
tax, such guarantor is required to pay such additional amount as is necessary to
ensure that the net amount actually received by the Counterparty will equal the
full amount the Counterparty would have received had no such withholding been
required; and

2.             the guarantor must meet the Ratings Event I Required Ratings
and/or Ratings Event II Required Ratings in each case certified by such
guarantor to Counterparty, provided that if such guarantor does not meet the
Ratings Event I Required Ratings, such guarantee shall not be an Eligible
Guarantee unless either the guarantor or Morgan delivers Eligible Collateral in
accordance with the Approved Credit Support Document at the time such Eligible
Guarantee is provided; and

3.             the Rating Agency Condition has been met with respect to S&P.

“Eligible Replacement” means (i) an entity that satisfies the Ratings Event I
Required Ratings and/or the Ratings Event II Required Ratings in each case
certified by Morgan to Counterparty or (ii) an entity whose present and future
obligations owing to the Counterparty are guaranteed pursuant to an Eligible
Guarantee by a guarantor that satisfies the Ratings Event I Required Ratings
and/or Ratings Event II Required Ratings in each case certified by such
guarantor to Counterparty.

“Financial Institution” means a bank, broker-dealer, insurance company,
structured investment company, or derivatives product company.

“Firm Offer” means an offer which, when made, was capable of becoming legally
binding upon acceptance.

“Indenture” means [•];

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Qualifying Novation” means a transfer of all rights and obligations of Morgan
under all Transactions that are the subject of this Agreement (which may include
a transfer of this Agreement) to an Eligible Replacement that is party to a
Replacement Agreement with the Counterparty that meets the following conditions:

1.             if the Eligible Replacement does not meet the Ratings Event I
Required Ratings, such Eligible Replacement delivers Eligible Collateral in
accordance with the Approved Credit Support Document at the time of such
Qualifying Novation; and

2.               if the Replacement Agreement is this Agreement, prior notice is
given to S&P; and

3.               if the Replacement Agreement is not this Agreement, the Rating
Agency Condition is met with respect to S&P.

12


--------------------------------------------------------------------------------


“Rating Agencies” means S&P and Moody’s.

“Rating Agency Condition” means, with respect to any particular proposed act or
omission to act hereunder that the party acting or failing to act must consult
with each of the Rating Agencies (unless otherwise specified) then providing a
rating of the Certificates and receive from each Rating Agency a prior written
confirmation that the proposed action or inaction would not cause a downgrade or
withdrawal of the then-current rating of the Certificates.

“Ratings Event I” shall occur with respect to S&P or Moody’s if no Relevant
Entity has the Ratings Event I Required Ratings as specified under paragraph
(a), (b) or (c) thereof, as applicable.

An entity will have “Ratings Event I Required Ratings” (a) with respect to
Moody’s, (i) if such entity is the subject of Moody’s Short-term Rating, such
rating is  “Prime-1” and its long-term, unsecured and unsubordinated debt
obligations are rated A2 or above by Moody’s and (ii) if such entity is not the
subject of a Moody’s Short-term Rating, its long-term, unsecured and
unsubordinated debt obligations are rated “A1” or above by Moody’s and (b) with
respect to S&P, applying only if an entity is a Financial Institution, (i) if
the S&P short-term senior unsecured debt rating of such entity is A-1 or above
or (ii) if such entity is not the subject of an S&P short-term rating, if its
long-term senior unsecured debt rating is A+ or above.

“Ratings Event II” shall occur with respect to S&P or Moody’s if no Relevant
Entity has the Ratings Event II Required Ratings under paragraph (a), (b) or (c)
thereof, as applicable.

An entity will have “Ratings Event II Required Ratings” (a) with respect to
Moody’s, (i) if such entity is the subject of a Moody’s Short-term Rating, if
such rating is “Prime-2” or above and its long-term, unsecured and
unsubordinated debt obligations are rated “A3” or above by Moody’s and (ii) if
such entity is not the subject a Moody’s Short-term Rating, if its long-term,
unsecured and unsubordinated debt obligations are rated “A3” by Moody’s and (b)
with respect to S&P, (i) in respect of an entity that is a Financial
Insititution, if the S&P short-term senior unsecured debt rating of such entity
is A-2 or above, or, in case such entity is not the subject of an S&P short-term
rating, if its long-term senior unsecured S&P debt rating is BBB+ or above, or
(ii) in respect of an entity that is not a Financial Institution, if the S&P
short-term senior unsecured debt rating of such entity is A-1 or above, or, in
case such entity is not the subject of an S&P short-term rating, if its
long-term senior unsecured S&P debt rating is A+ or above.

“Relevant Entity” means Morgan or any guarantor, or a counterparty that replaces
Morgan or such counterparty’s guarantor under an Eligible Guarantee in respect
of all Morgan’s present and future obligations under this Agreement.

“Replacement Agreement” means either (i) this Agreement, if this Agreement is
transferred to an Eligible Replacement in the course of a Qualifying Novation or
(ii) an agreement on substantially the same terms as this Agreement, including
ratings triggers, credit support documentation and other provisions of this
Agreement.

“S&P” means by Standard & Poor’s Ratings Service or any successor thereto.

13


--------------------------------------------------------------------------------


(2)                                  Amendment to Section 7 of the Agreement.

The following provisions shall be added to the end of Section 7:

A.  Qualifying Novations

I.  The Counterparty shall determine whether or not a transfer is a Qualifying
Novation which shall be deemed upon receipt of evidence that the Rating Agency
Condition has been met.

II. If an entity has made a Firm Offer (which remains capable of becoming
legally binding upon acceptance) to be the transferee of a Qualifying Novation,
the Counterparty shall at Morgan’s written request and cost execute any
documentation Morgan deems necessary to effect such transfer and take such
action as required pursuant to this Agreement.

III. No consent from the Counterparty is required for a transfer that is a
Qualifying Novation and is required pursuant to Part 6(1) above.

B. Other Transfers

Transfers other than Qualifying Novations or transfers under Section 7(a) of
this Agreement shall be effective only if Rating Agency Condition has been met.

(3)                                  Termination Amounts

Notwithstanding Section 6 of this Agreement, so long as Morgan is (A) the
Affected Party in respect of a Termination Event or (B) the Defaulting Party in
respect of any Event of Default, paragraphs (i) to (viii) below shall apply:

(i)                                     The Counterparty shall not designate as
an Early Termination Date a date earlier than 10 Business Days after the notice
designating such Early Termination Date becomes effective.

(ii)                                  The definition of “Market Quotation” shall
be deleted in its entirety and replaced with the following:

““Market Quotation” means, with respect to one or more Terminated Transactions,
a Firm Offer (which may be solicited by either the Counterparty or Morgan) which
is (1) made by a Reference Market-maker that is an Eligible Replacement, (2) for
an amount that would be paid to the Counterparty (expressed as a negative
number) or by the Counterparty (expressed as a positive number) in consideration
of an agreement between Counterparty and such Reference Market-maker to enter
into a transaction (the “Replacement Transaction”) that would have the effect of
preserving for such party the economic equivalent of any payment or delivery
(whether the underlying obligation was absolute or contingent and assuming the
satisfaction of each applicable condition precedent) by the parties under
Section 2(a)(i) in respect of such Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date, (3) made on the basis

14


--------------------------------------------------------------------------------


that Unpaid Amounts in respect of the Terminated Transactions are to be excluded
but, without limitation, any payment or delivery that would, but for the
relevant Early Termination Date, have been required (assuming satisfaction of
each applicable condition precedent) after that Early Termination Date is to be
included and (4) made in respect of a Replacement Transaction with terms
substantially the same as those of this Agreement (save for the exclusion of
provisions relating to Transactions that are not Terminated Transactions).”

(iii)                               The definition of “Settlement Amount” shall
be deleted in its entirety and replaced with the following:

“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by the Counterparty) equal to the Termination Currency Equivalent
of the amount (whether positive or negative) of any Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions that is
accepted by the Counterparty so as to become legally binding, provided that:

(a)                If, on or before the day falling ten Local Business Days
after the day on which the Early Termination Date is designated or such later
day as Counterparty may specify in writing to Morgan, (but in either case no
later than the Early Termination Date) (such day, the “Latest Settlement Amount
Determination Date”), no Market Quotation for the relevant Terminated
Transaction or group of Terminated Transactions has been accepted by
Counterparty so as to become legally binding and one or more Market Quotations
have been made and remain capable of becoming legally binding upon acceptance,
the Settlement Amount shall equal the Termination Currency Equivalent of the
amount (whether positive or negative) of the lowest of such Market Quotation; or

(b)               If on the Latest Settlement Amount Determination Date no
Market Quotation for the relevant Terminated Transaction or group of Terminated
Transactions is accepted by the Counterparty so as to become legally binding and
no Market Quotations have been made and remain capable of becoming legally
binding upon acceptance, the Settlement Amount shall equal the Counterparty’s
Loss (whether positive or negative and without reference to any Unpaid Amounts)
for the relevant Terminated Transaction or group of Terminated Transactions.”

(iv)                              For the purpose of paragraph (4) of the
definition of Market Quotation, the Counterparty shall determine whether a Firm
Offer is made in respect of a Replacement Transaction with commercial terms
substantially the same as those of this Agreement which shall be deemed upon
receipt of evidence that the Rating Agency Condition has been met (save for the
exclusion of provisions relating to Transactions that are not Terminated
Transactions).

15


--------------------------------------------------------------------------------


(v)                                 At any time on or before the Latest
Settlement Amount Determination Day at which two or more Market Quotations
remain capable of becoming legally binding upon acceptance, the Counterparty
shall be entitled to accept only the lowest of such Market Quotations.

(vi)                              If the Counterparty requests Morgan in writing
to obtain Market Quotations, Morgan shall use its reasonable efforts to do so on
or before the Latest Settlement Amount Determination Day.

(vii)                           Morgan may also elect to obtain Market
Quotations without a request from the Counterparty.

(viii)                        If the Settlement Amount is a negative number,
Section 6(e)(i)(3) of this Agreement shall be deleted in its entirety and
replaced with the following:

“Second Method and Market Quotation. If Second Method and Market Quotation
apply, (1) the Counterparty shall pay to Morgan an amount equal to the absolute
value of the Settlement Amount in respect of the Terminated Transactions, (2)
the Counterparty shall pay to Morgan the Termination Currency Equivalent of the
Unpaid Amounts owing to Morgan and (3) Morgan shall pay to the Counterparty the
Termination Currency Equivalent of the Unpaid Amounts owing to the Counterparty,
provided that, (i) the amounts payable under (2) and (3) shall be subject to
netting in accordance with Section 2(c) of this Agreement and (ii)
notwithstanding any other provision of this Agreement, any amount payable by
Morgan under (3) shall not be netted-off against any amount payable by the
Counterparty under (1).”

16


--------------------------------------------------------------------------------


Please confirm your agreement to the terms of the foregoing Schedule by signing
below.

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

/s/ Alexander M. Hunt

 

 

 

Name:

Alexander M. Hunt

 

 

Title:

Managing Director and
Associate General Counsel

 

 

 

 

 

HARLEY-DAVIDSON MOTORCYCLE

 

TRUST 2007-3

 

 

 

By: Wilmington Trust Company, not in its

 

Individual capacity but solely as Owner
Trustee on behalf of the Trust

 

 

 

By:

/s/ Patricia A. Evans

 

 

 

Name:

Patricia A. Evans

 

 

Title:

Vice President

 

17


--------------------------------------------------------------------------------


ANNEX A

PARAGRAPH 13 TO

CREDIT SUPPORT ANNEX

to the Schedule to the

Master Agreement

dated as of August 30, 2007

between

JPMorgan Chase Bank, N.A.

(“Morgan”)

and

Harley-Davidson Motorcycle

Trust 2007-3

(“Counterparty”)

 

Paragraph 13. Elections and Variables

(a)           Security Interest for “Obligations”.  The term “Obligations” as
used in this Annex includes no additional obligations with respect to either
party.

(b)           Credit Support Obligations.

(i)            Delivery Amount, Return Amount and Credit Support Amount.

(A)          “Delivery Amount” shall mean the greater of (i) the amount by which
the S&P Independent Amount exceeds the Value as of that Valuation Date of all
Posted Credit Support held by the Secured Party using the S&P Valuation
Percentage and (ii) the amount by which the Moody’s Independent Amount exceeds
the Value as of that Valuation Date of all Posted Credit Support held by the
Secured Party using the Moody’s Valuation Percentage.  The words in paragraph
3(a) “upon a demand made by the Transferee on or promptly following a Valuation
Date” shall be deleted and replaced by the words “on each Valuation Date”.

(B)           “Return Amount” shall mean the lesser of (i) the amount by which
the Value as of that Valuation Date of all Posted Credit Support held by the
Secured Party using the S&P Valuation Percentage exceeds the S&P Independent
Amount  and  (ii) the amount by which the Value as of that Valuation Date of all
Posted Credit Support held by the Secured Party using the Moody’s Valuation
Percentage exceeds the Moody’s Independent Amount.

(C)           “Credit Support Amount” shall mean the Independent Amount.

(ii)           Eligible Collateral.  With respect to Moody’s, the items
specified on Appendix A attached hereto will qualify as “Eligible Collateral”
with the lower of the specified Valuation Percentages to apply.  With respect to
S&P, the items specified on Appendix D attached hereto will qualify as “Eligible
Collateral.”

11


--------------------------------------------------------------------------------


Any asset that is not identified herein as being Eligible Collateral with
respect to a Rating Agency will, with respect to that Rating Agency, have a
valuation Percentage of zero.

(iii)          Other Eligible Support.  There shall be no “Other Eligible
Support” for purposes of this Annex, unless agreed in writing between the
parties.

(iv)          Thresholds.

(A)          “Independent Amount” shall mean the greater of (i) the S&P
Independent Amount and (ii) the Moody’s Independent Amount.

(B)           “Threshold” means with respect to Morgan: infinity, provided that
if delivery of Eligible Collateral is required following a Ratings Event I or a
Ratings Event II pursuant to the Schedule, the Threshold shall be zero.

“Threshold” means with respect to Counterparty:  infinity.

(C)           “Minimum Transfer Amount”, with respect to a party on any
Valuation Date, means U.S. $100,000 (unless the notional amount is less than
U.S. $50,000,000, in which case  the Minimum Transfer Amount shall be
U.S.$50,000).

(D)          Rounding.  The Delivery Amount, rounded up, and with respect to the
Return Amount, rounded down, to the nearest integral multiple of $1,000
respectively.

(v)           “Exposure” has the meaning specified in Paragraph 12, except that
after the word “Agreement” the words “(assuming , for this purpose only, that
Part 6(3) of the Schedule is deleted)” shall be inserted and (2) on the last
line of the definition of Exposure, the words “with terms substantially the same
as those of this Agreement after the words “Replacement Transaction.”

(c)           Valuation and Timing.

(1)           (i)            “Valuation Agent” means Morgan; provided, however,
that if an Event of Default shall have occurred with respect to which Morgan is
the Defaulting Party, Counterparty shall have the right to designate as
Valuation Agent an independent party, reasonably acceptable to Morgan, the cost
of which shall be borne by Morgan.  The Valuation Agent’s calculations shall be
made in accordance with standard market practices using commonly accepted third
party sources such as Bloomberg or Reuters.

(ii)           “Valuation Date” means weekly on the last Local Business Day of
each week.

(iii)          “Valuation Time” means the close of business in the city of the
Valuation Agent on the Valuation Date or date of calculation, as applicable.

(iv)          “Notification Time” means 12:00 p.m., New York time, on a Local
Business Day.

(d)           Conditions Precedent.  Not applicable.

(e)           Substitution.

12


--------------------------------------------------------------------------------


(i)            “Substitution Date” has the meaning specified in Paragraph
4(d)(ii).

(ii)           Consent.  Inapplicable.

(f)            Dispute Resolution.

(i)            “Resolution Time” means 1:00 p.m., New York time, on the Local
Business Day following the date on which the notice is given that gives rise to
a dispute under Paragraph 5.

(ii)           Value.  For the purposes of Paragraphs 5(i)(C) and 5(ii), the
Value of Posted Credit Support other than Cash will be calculated as follows:

(A)          with respect to any Eligible Collateral except Cash, the sum of (I)
(x) the mean of the high bid and low asked prices quoted on such date by any
principal market maker for such Eligible Collateral chosen by the Disputing
Party, or (y) if no quotations are available from a principal market maker for
such date, the mean of such high bid and low asked prices as of the first day
prior to such date on which such quotations were available, plus (II) the
accrued interest on such Eligible Collateral (except to the extent Transferred
to a party pursuant to any applicable provision of this Agreement or included in
the applicable price referred to in (I) of this clause (A)) as of such date;
multiplied by the applicable Valuation Percentage.

(iii)          Alternative.  The provisions of Paragraph 5 will apply.

(g)           Holding and Using Posted Collateral.

(i)            Eligibility to Hold Posted Collateral; Custodians.  Counterparty
and its Custodian will be entitled to hold Posted Collateral pursuant to
Paragraph 6(b); provided that the following conditions applicable to it are
satisfied:

(1)                                  Counterparty is not a Defaulting Party; and

(2)                                  Posted Collateral may be held only in the
following jurisdictions:

New York State or such other state in the United States in which the
Counterparty is located; and

(3)                                  the account is segregated from all other
accounts held by the Counterparty and its Custodian.

(4)                                  Party B may appoint as Custodian (A) the
entity then serving as Indenture Trustee under the Indenture or (B) any other
entity if such entity (or, to the extent applicable, the parent company or
credit support provider) shall have a long-term senior unsecured debt rating by
S&P of at least “A” or a short-term senior unsecured debt rating of at least
“A-1” by S&P.  If a Custodian ceases to have the required ratings then a
replacement Custodian satisfying the ratings requirements must be in place
within 60 calendar days of the date on which the original Custodian ceased to
satisfy the ratings requirements.

Initially, the Custodian for Counterparty is: None

13


--------------------------------------------------------------------------------


(ii)           Use of Posted Collateral.  The provisions of Paragraph 6(c)(i)
will not apply to Counterparty but the provisions of Paragraph 6(c)(ii) will
apply to the Counterparty.

(h)           Distributions and Interest Amount.

(i)            Interest Rate.  “Interest Rate” will be the annualized rate of
return actually achieved on the Posted Collateral in the form of Cash during the
related posting period.

(ii)           Transfer of Interest Amount.  The Transfer of the Interest Amount
will be made monthly on the second Local Business Day of each calendar month;
 provided that the Counterparty shall not be obliged to so transfer any Interest
Amount unless and until it has earned and received such interest.

(iii)          Alternative to Interest Amount.  The provisions of Paragraph
6(d)(ii) will apply.

(i)            Additional Representation(s).  Not Applicable.

(j)            Other Eligible Support and Other Posted Support.

(i)            “Value” with respect to Other Eligible Support and Other Posted
Support means: Not Applicable.

(ii)           “Transfer” with respect to Other Eligible Support and Other
Posted Support means: Not Applicable

(k)           Demands and Notices.

All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, unless otherwise specified here:

Counterparty:

Harley-Davidson Motorcycle Trust 2007-3

c/o Wilmington Trust Company, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Attention: Corporate Trust Administration Services

Telex No.: 835437

Answerback: WILM-TR

Telephone: 302-636-6000

Facsimile: 302-636-4140

With a copy to:

Harley-Davidson Financial Services, Inc.

222 West Adams Street, 20th Floor

Chicago, IL 60606

Attention: Andrea Golvach

Telephone: 312-696-5379

Facsimile: 312-368-1802

14


--------------------------------------------------------------------------------


Morgan:

JPMorgan Chase Bank, N.A.

Attention:  Legal Department-Derivatives Practice Group

270 Park Avenue, 41st Floor

New York, New York  10017-2070

Telex No.: 232337; Answerback:  CBC UR

(l)            Addresses for Transfers.

Counterparty: as set forth in notices to Morgan from time to time

Morgan:

JPMorgan Chase Bank, N.A.

Attention:  Legal Department-Derivatives Practice Group

270 Park Avenue, 41st Floor

New York, New York  10017-2070

Telex No.: 232337; Answerback:  CBC UR

(m)          Morgan as Pledgor and Counterparty as Secured Party.

(i)            Modification to Paragraph 1: The following subparagraph (b) is
substituted for subparagraph (b) of this Annex:

(b) Secured Party and Pledgor.  All references in this Annex to the “Secured
Party” will be to Counterparty and all corresponding references to the “Pledgor”
will be to Morgan.

(ii)           Modification to Paragraph 2:  The following Paragraph 2 is
substituted for Paragraph 2 of this Annex:

Paragraph 2.  Security Interest.  The Pledgor hereby pledges to the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-Off against
all Posted Collateral Transferred to or received by the Secured Party
hereunder.  Upon the Transfer by the Secured Party to the Pledgor of Posted
Collateral, the security interest and lien granted hereunder on that Posted
Collateral will be released immediately and, to the extent possible, without any
further action by either party.

(iii)          Modification to Paragraph 9:  The following first clause of
Paragraph 9 is substituted for the first clause of Paragraph 9 of this Annex:

Paragraph 9.  Representations.  The Pledgor represents to the Secured Party
(which representations will be deemed to be repeated as of each date on which it
Transfers Eligible Collateral) that:

(iv)          Modification to Paragraph 10:  Clauses “10(a)” and “10(b)” are
amended by adding the following sentence to the end of that paragraph:

“Notwithstanding the preceding sentence, the Pledgor shall pay all reasonable
costs incurred by the Secured Party in connection with any exchange pursuant to
this Credit Support Annex.”

15


--------------------------------------------------------------------------------


(iv)          Modifications to Paragraph 12:  The following definitions of
“Pledgor” and “Secured Party” are substituted for the definitions of those terms
contained in Paragraph 12 of this Annex:

“Pledgor” means Morgan

“Secured Party” means Counterparty

(n)           Independent Amounts

(i)            Addition to Paragraph 12: The “S&P Independent Amount” means, for
any Valuation Date, the greater of (a) zero and (b) the product of (ix) Exposure
times (y) the Collateralization Factor times (z) the applicable
Overcollateralization Rate [or weighted average Overcollateralization Rate if
there are more than one item of Eligible Collateral to be Transferred].

For purposes of the foregoing:

“Collateralization Factor” means (i)  if a Ratings Event I with respect to S&P
has occurred and is continuing, but a Ratings Event II with respect to S&P has
not occurred (or is no longer continuing), 100% and (ii) if a Ratings Event II
with respect to S&P has occurred and has been continuing for ten Business Days
125%; and

“Overcollateralization Rate” means, with respect to an item of Eligible
Collateral to be Transferred (i)  if a Ratings Event I with respect to S&P has
occurred and is continuing, but a Ratings Event II with respect to S&P has not
occurred (or is no longer continuing), the Base Overcollateralization Rate
specified opposite the name of that item of Eligible Collateral in Appendix D
and (ii) if a Ratings Event II with respect to S&P has occurred and has been
continuing for ten Business Days, the product of the Base Overcollateralization
Rate specified opposite the name of that item of Eligible Collateral in Appendix
D times 125%.  If more than one item of Eligible Collateral is to be transferred
then the Overcollateralization Rate will be determined on a weighted average
basis using the Overcollateralization Rate applicable to each item of Eligible
Collateral that is to be Transferred.

(ii)  Addition to Paragraph 12: The “Moody’s Independent Amount” means,

(i) for so long as the no Ratings Event I has occurred and is continuing, zero;

(ii) If a Ratings Event I with respect to Moody’s has been continuing for at
least 30 Business Days and either:

(a) no Ratings Downgrade Event II with respect to Moody’s has occurred and is
continuing; or

(b) a Ratings Downgrade Event II with respect to Moody’s has been continuing for
less than 30 Business Days, the Ratings Event I Collateral Amount specified in
Appendix B hereto; and

16


--------------------------------------------------------------------------------


(iii) If neither (i) nor (ii) is applicable, the Ratings Event II Collateral
Amount specified in Appendix C hereto.

(o)           Other Provisions

(i)              Modification to Paragraph 7: Clause “(iii)” of Paragraph 7
shall be deleted in its entirety.

(ii)             Modification to Paragraph 10: Clauses “10(a)” and “10(b)” are
amended by adding the following sentence to the end of that paragraph:

“Notwithstanding the preceding sentence, the Pledgor shall pay all reasonable
costs incurred by the Secured Party in connection with any exchange pursuant to
this Credit Support Annex.”

(iii)          Modification to Paragraph 12:  Clause “(B)” of the definition of
“Value” will be substituted to read in its entirety as follows:

“(B) a security, the bid price obtained by the Valuation Agent from one of the
Pricing Sources multiplied by the applicable Valuation Percentage, if any;”

(iv)          Addition to Paragraph 12:  The following definition of “Pricing
Sources” shall be added immediately after the definition of the term “Posted
Credit Support” and immediately prior to the definition of the term
“Recalculation Date” in Paragraph 12 of this Annex:

“Pricing Sources” means the sources of financial information commonly known as
Bloomberg, Bridge Information Services, Data Resources Inc., Interactive Data
Services, International Securities Market Association, Merrill Lynch Securities
Pricing Service, Muller Data Corporation, Reuters, Wood Gundy, Trepp Pricing, JJ
Kenny, S&P and Telerate.

(v)           Morgan and Counterparty agree that the text of the body of this
Annex is intended to be the exact printed form of ISDA Credit Support Annex
(Bilateral Form-ISDA Agreements Subject to New York Law Only) as published and
Copyrighted by the International Swaps and Derivatives Association, Inc.

(vi)          “Notional Amount” means, with regard to an interest rate swap, the
notional amount set forth in the confirmation thereof, and, with respect to a
currency swap, including a cross-currency interest rate swap, the notional
amount, as set forth in the confirmation, of that leg of the transaction that is
denominated in the same currency as the relevant rated Certificates.

(vii)         “Transaction-Specific Hedge” means (A) any Transaction that is a
cap, floor or swaption, or (B) any Swap Transaction in which (x) the Notional
Amount of the Transaction is “balance guaranteed” or (y) the Notional Amount for
any Calculation Period otherwise is not a specific dollar amount that is fixed
at the inception of the Transaction.

[Remainder of Page Intentionally Blank]

17


--------------------------------------------------------------------------------


Accepted and Agreed:

JPMORGAN CHASE BANK, N. A.

 

 

By:

/s/ Alexander M. Hunt

 

Name:

Alexander M. Hunt

Title:

Managing Director and Associate General Counsel

 

 

HARLEY-DAVIDSON MOTORCYCLE

TRUST 2007-3

 

By: Wilmington Trust Company, not in its

Individual capacity but solely as Owner Trustee

on behalf of the Trust

 

By:

/s/ Patricia A. Evans

 

Name:

Patricia A. Evans

Title:

Vice President

 

18


--------------------------------------------------------------------------------


Appendix A

Valuation Percentages
Applicable if the rated Certificates issued by the Counterparty are U.S.$
Denominated

 

 

MOODY’S RATINGS
EVENT I

 

MOODY’S
RATINGS EVENT II

 

 

 

 

 

 

 

 

 

INSTRUMENT

 

 

 

 

 

 

U.S. Dollar Cash

 

100%

 

100%

 

 

EURO Cash

 

97%

 

93%

 

 

Sterling Cash

 

97%

 

94%

 

 

Fixed-Rate Negotiable Treasury Debt Issued by The U.S. Treasury Department with
Remaining Maturity

<1 year

 

100%

 

100%

 

 

1 to 2 years

 

100%

 

99%

 

 

2 to 3 years

 

100%

 

98%

 

 

3 to 5 years

 

100%

 

97%

 

 

5 to 7 years

 

100%

 

95%

 

 

7 to 10 years

 

100%

 

94%

 

 

10 to 20 years

 

100%

 

89%

 

 

>20 years

 

100%

 

87%

 

 

Floating-Rate Negotiable Treasury Debt Issued by The U.S. Treasury Department

All Maturities

 

100%

 

99%

 

 

Fixed-Rate U.S. Agency Debentures with Remaining Maturity

<1 year

 

100%

 

99%

 

 

1 to 2 years

 

100%

 

98%

 

 

2 to 3 years

 

100%

 

97%

 

 

3 to 5 years

 

100%

 

96%

 

 

5 to 7 years

 

100%

 

94%

 

 

7 to 10 years

 

100%

 

93%

 

 

10 to 20 years

 

100%

 

88%

 

 

>20 years

 

100%

 

86%

 

 

Floating-Rate U.S. Agency Debentures —

All Maturities

 

100%

 

98%

 

 

Floating-Rate Euro-Zone Government Bonds Rated Aa3 or Above and AAA by S&P with
Remaining Maturity

<1 year

 

97%

 

93%

 

 

1 to 2 years

 

97%

 

92%

 

 

2 to 3 years

 

97%

 

91%

 

 

3 to 5 years

 

97%

 

89%

 

 

5 to 7 years

 

97%

 

87%

 

 

7 to 10 years

 

97%

 

86%

 

 

10 to 20 years

 

97%

 

82%

 

 

>20 years

 

97%

 

80%

 

 

Floating-Rate Euro-Zone Government Bonds Rated Aa3 or Above

All Maturities

 

97%

 

92%

 

 

Fixed-Rate United Kingdom Gilts with Remaining Maturity

<1 year

 

97%

 

93%

 

 

1 to 2 years

 

97%

 

92%

 

 

2 to 3 years

 

97%

 

91%

 

 

3 to 5 years

 

97%

 

90%

 

 

5 to 7 years

 

97%

 

89%

 

 

7 to 10 years

 

97%

 

88%

 

 

10 to 20 years

 

97%

 

84%

 

 

 

19


--------------------------------------------------------------------------------


 

>20 years

97%

82%

 

Floating-Rate United Kingdom Gilts

All Maturities

97%

93%

 

 

For purposes of Appendix A:

(a) “Agency Debentures” means negotiable debt obligations which are fully
guaranteed as to both principal and interest by the Federal National Mortgage
Association, the Government National Mortgage Association or the Federal Home
Loan Mortgage Corporation, but excluding (i) interest only and principal only
securities and (ii) Collateralized Mortgage Obligations, Real Estate Mortgage
Investment Conduits and similar derivative securities.

20


--------------------------------------------------------------------------------


Appendix B

Ratings Event I Collateral Amounts

The Ratings Event I Collateral Amount will be equal to the greater of (A) zero
and (B) the sum of (x) the Exposure and (y) the aggregate of the Additional
Ratings Event I Collateral Amounts for all Transactions.

“Additional Ratings Event I Collateral Amount” means, for each Transaction, the
Notional Amount for such Transaction multiplied by the applicable percentage as
specified below.

Potential Increase of Mid-Market Valuation of Swaps, Caps, Floors &
Transaction Specific Hedges

Weighted Average

 

Interest Rate
Hedges

 

Currency Hedges

Life of Hedge in Years

 

 

 

 

1 or less

 

0.25%

 

2.20%

2 or more but less than 3

 

0.50%

 

2.40%

3 or more but less than 4

 

0.70%

 

2.60%

4 or more but less than 5

 

1.00%

 

2.80%

5 or more but less than 6

 

1.20%

 

2.90%

6 or more but less than 7

 

1.40%

 

3.10%

7 or more but less than 8

 

1.60%

 

3.30%

8 or more but less than 9

 

1.80%

 

3.40%

9 or more but less than 10

 

2.00%

 

3.60%

10 or more but less than 11

 

2.20%

 

3.80%

11 or more but less than 12

 

2.30%

 

3.90%

12 or more but less than 13

 

2.50%

 

4.00%

13 or more but less than 14

 

2.70%

 

4.10%

14 or more but less than 15

 

2.80%

 

4.30%

15 or more but less than 16

 

3.00%

 

4.40%

16 or more but less than 17

 

3.20%

 

4.50%

17 or more but less than 18

 

3.30%

 

4.60%

18 or more but less than 19

 

3.50%

 

4.80%

19 or more but less than 20

 

3.60%

 

4.905

20 or more but less than 21

 

3.70%

 

5.00%

21 or more but less than 22

 

3.90%

 

5.00%

22 or more but less than 23

 

4.00%

 

5.00%

23 or more but less than 24

 

4.00%

 

5.00%

24 or more but less than 25

 

4.00%

 

5.00%

25 or more but less than 26

 

4.00%

 

5.00%

26 or more but less than 27

 

4.00%

 

5.00%

27 or more but less than 28

 

4.00%

 

5.00%

28 or more but less than 29

 

4.00%

 

5.00%

29 or more but less than 30

 

4.00%

 

5.00%

30 or more

 

4.00%

 

5.00%

 

21


--------------------------------------------------------------------------------


Appendix C

Ratings Event II Collateral Amount

The Ratings Event II Collateral Amount will be equal to the greater of (A) zero,
(B) the sum, for all Transaction, of the next payment owed by Morgan under each
Transaction or (C) the sum of  (x) the Exposure and (y) the aggregate of the
Additional Ratings Event II Collateral Amounts for all Transactions.

“Additional Ratings Event II Collateral Amount” means, for each Transaction, the
Notional Amount for such Transaction multiplied by the applicable percentage as
specified below.

Weighted Average

 

Swaps Only

 

Transaction Sepcific Hedges

Life of Hedge
in Years

 

Interest Rate
Swap

 

Currency Swap

 

Interest Rate
Swap

 

Currency Swap

 

 

 

 

 

 

 

 

 

1 or less

 

0.60%

 

7.25%

 

0.75%

 

7.40%

2 or more but less than 3

 

1.20%

 

7.50%

 

1.50%

 

7.80%

3 or more but less than 4

 

1.70%

 

7.70%

 

2.20%

 

8.20%

4 or more but less than 5

 

2.30%

 

8.00%

 

2.90%

 

8.50%

5 or more but less than 6

 

2.80%

 

8.20%

 

3.60%

 

8.90%

6 or more but less than 7

 

3.30%

 

8.40%

 

4.20%

 

9.20%

7 or more but less than 8

 

3.80%

 

8.60%

 

4.80%

 

9.60%

8 or more but less than 9

 

4.30%

 

8.80%

 

5.40%

 

9.90%

9 or more but less than 10

 

4.80%

 

9.00%

 

6.00%

 

10.20%

10 or more but less than 11

 

5.30%

 

9.20%

 

6.60%

 

10.50%

11 or more but less than 12

 

5.60%

 

9.30%

 

7.00%

 

10.70%

12 or more but less than 13

 

6.00%

 

9.50%

 

7.50%

 

11.00%

13 or more but less than 14

 

6.40%

 

9.70%

 

8.00%

 

11.30%

14 or more but less than 15

 

6.80%

 

9.80%

 

8.50%

 

11.50%

15 or more but less than 16

 

7.20%

 

10.00%

 

9.00%

 

11.80%

16 or more but less than 17

 

7.60%

 

10.00%

 

9.50%

 

12.00%

17 or more but less than 18

 

7.90%

 

10.00%

 

9.90%

 

12.00%

18 or more but less than 19

 

8.30%

 

10.00%

 

10.40%

 

12.00%

19 or more but less than 20

 

8.60%

 

10.00%

 

10.80%

 

12.00%

20 or more but less than 21

 

9.00%

 

10.00%

 

11.00%

 

12.00%

21 or more but less than 22

 

9.00%

 

10.00%

 

11.00%

 

12.00%

22 or more but less than 23

 

9.00%

 

10.00%

 

11.00%

 

12.00%

23 or more but less than 24

 

9.00%

 

10.00%

 

11.00%

 

12.00%

24 or more but less than 25

 

9.00%

 

10.00%

 

11.00%

 

12.00%

25 or more but less than 26

 

9.00%

 

10.00%

 

11.00%

 

12.00%

26 or more but less than 27

 

9.00%

 

10.00%

 

11.00%

 

12.00%

27 or more but less than 28

 

9.00%

 

10.00%

 

11.00%

 

12.00%

28 or more but less than 29

 

9.00%

 

10.00%

 

11.00%

 

12.00%

29 or more but less than 30

 

9.00%

 

10.00%

 

11.00%

 

12.00%

30 or more

 

9.00%

 

10.00%

 

11.00%

 

12.00%

 

22


--------------------------------------------------------------------------------


Appendix D

S&P Overcollateralization Rate & Valuation Percentage

Category
description

 

Eligible
securities

 

WAL

 

Base Overcollateralization Rate

 

S&P Valuation Percentage

Cash

 

Cash

 

N/A

 

100%

 

100%

 

 

 

 

 

 

 

 

 

Category 1

 

U.S. treasuries (current coupon, constant maturity), ‘AAA’ U.S. agencies, ‘AAA’
covered bonds (floating), ‘AAA’ sovereign bonds (floating), ‘AAA’, ‘AA’ credit
card ABS (floating), ‘AAA’, ‘AA’ auto ABS (floating), and ‘AAA’ U.S. student
loan ABS (floating)

 

Less than five years

 

102%

 

100%

 

 

 

 

 

 

 

 

 

 

 

U.S. treasuries (current coupon, constant maturity), ‘AAA’ U.S. agencies, ‘AAA’
covered bonds (floating), ‘AAA’ sovereign bonds (floating), ‘AAA’, ‘AA’ credit
card ABS (floating), ‘AAA’, ‘AA’ auto ABS (floating), and ‘AAA’ U.S. student
loan ABS (floating)

 

Greater than or equal to five years and less than or equal to 10 years

 

108%

 

100%

 

 

 

 

 

 

 

 

 

Category 2

 

‘AAA’ covered bonds (fixed), ‘AAA’ sovereign bonds (fixed), ‘A’ credit card ABS
(floating), ‘A’ auto ABS (floating), ‘AAA’ CMBS (floating), ‘AAA’ CDO (floating)
‘AA’, ‘A’ U.S. student loan ABS (floating), and ‘AAA, ‘AA’ corporate bonds
(fixed or floating)

 

Less than five years

 

105%

 

100%

 

23


--------------------------------------------------------------------------------


 

 

 

‘AAA’ covered bonds (fixed), ‘AAA’ sovereign bonds (fixed), ‘A’ credit card ABS
(floating), ‘A’ auto ABS (floating), ‘AAA’ CMBS (floating), ‘AAA’ CDO
(floating), ‘AA’, ‘A’ U.S. student loan ABS (floating), and ‘AAA’, ‘AA’ U.S. and
European corporate bonds (fixed or floating)

 

Greater than or equal to five years and less than or equal to 10 years

 

115%

 

100%

 

 

 

 

 

 

 

 

 

Category 3

 

‘BBB’ credit card ABS (floating), ‘BBB’ auto ABS (floating), AA’, ‘A’ CDO
(floating), ‘BBB’ U.S. student loan ABS (floating), and ‘A’ corporate bonds
(fixed or floating)

 

Less than five years

 

125%

 

100%

 

 

 

 

 

 

 

 

 

 

 

‘BBB’ credit card ABS (floating), ‘BBB’ auto ABS (floating), ‘AA’, ‘A’ CDO
(floating), ‘BBB’ U.S. student loan ABS (floating), and ‘A’ corporate bonds
(fixed or floating)

 

Greater than or equal to five years and less than or equal to 10 years

 

140%

 

100%

 

24


--------------------------------------------------------------------------------